IN THE UNITED STATES COURT OF APPEALS
                                FOR THE FIFTH CIRCUIT



                                        No. 99-50696
                                      Summary Calendar

UNITED STATES OF AMERICA,

                                                            Plaintiff-Appellee,

                                             versus
SKYLER STEPHEN NEWSOME,
                                                            Defendant-Appellant.
                 ___________________________________________

                     Appeal from the United States District Court
                         for the Western District of Texas
                             USDC No. W-98-CR-74-5
                 ___________________________________________
                                   April 14, 2000
Before POLITZ, WIENER, and BARKSDALE, Circuit Judges.
PER CURIAM:*

       Skyler Stephen Newsome appeals his guilty-plea conviction and sentence for

aiding and abetting the possession and distribution of “crack” cocaine, in violation of
21 U.S.C. § 841(a)(1) and 18 U.S.C. § 2. He asserts that the district court erred in

denying his pre-sentencing motion to withdraw his guilty plea, in failing to hold an

evidentiary hearing thereon, and in sentencing him.


       *
           Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not be
published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
       Newsome sought to withdraw his guilty plea on the ground that the prosecution
misled him about his sentence.           This allegation was insufficient to warrant an

evidentiary hearing, as it was found to be vague, unsubstantiated, and contrary to his

sworn statement at rearraignment that, other than his discussions with his attorney
concerning the sentencing guidelines, no one had made any promise, prophecy, or

prediction regarding his sentence.2

       Considering the totality of the circumstances, Newsome did not establish a fair

and just reason for the withdrawal of his guilty plea.3 The district court did not abuse
its discretion in denying the motion for same. Finally, because Newsome knowingly
and voluntarily waived his right to appeal his sentence, the allegations of sentencing
errors will not be considered.4

       The conviction and sentence are AFFIRMED.




       2
        United States v. Dabdoub-Diaz, 599 F.2d 96 (5th Cir. 1979) (holding that defendant’s
conclusional allegation unsupported by specifics did not justify a hearing to relitigate
representations made in open court).
       3
        Fed. R. Crim. P. 32(e); United States v. Brewster, 137 F.3d 853 (5th Cir.), cert. denied,
119 S. Ct. 247 (1998).
       4
        United States v. Melancon, 972 F.2d 566 (5th Cir. 1992).

                                                2